Citation Nr: 0118613	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  00-20 525A	)	DATE
	)
	)


THE ISSUE

Whether the August 1977 decision of the Board of Veterans 
Appeals (Board) denying a rating in excess of 10% for an 
anxiety neurosis should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel



INTRODUCTION

The veteran had active service from July 1942 to January 
1946.  He received the Purple Heart and the Combat 
Infantryman Badge, among other awards.

This matter arises as an exercise of the Board's original 
jurisdiction under Public Law No. 105-111, 111 Stat. 2271 (21 
November 1997) (codified at 38 U.S.C.A. § 7111) and 64 Fed. 
Reg. 2134 (1999) (codified at 38 C.F.R. Part 20, Subpart O) 
pursuant to the veteran's September 2000 motion alleging CUE 
in the August 1977 Board decision that denied a rating in 
excess of 10% for an anxiety neurosis.


FINDINGS OF FACT

1. By decision of August 1977, the Board denied a rating in 
excess of 10% for an anxiety neurosis.

2. The August 1977 Board decision was not completely 
inconsistent with, and was not completely unsupported by, 
the evidence then of record.


CONCLUSION OF LAW

The August 1977 Board decision denying a rating in excess of 
10% for an anxiety neurosis was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 501(a), 7111 (West 1991 and Supp. 
1999); 38 C.F.R. Part 20, Subpart O, including §§ 20.1403, 
20.1404, 20.1405 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In written argument dated in September 2000, the veteran's 
representative contended that the August 1977 Board decision 
denying a rating in excess of 10% for an anxiety neurosis was 
clearly and unmistakably erroneous, in that the medical 
evidence in the record at that time unequivocally showed that 
it was more than 10% disabling and caused the veteran to have 
a serious employment handicap.  In support of this argument, 
the representative noted that the veteran was barely able to 
function in temporary work under the auspices of a 
Comprehensive Employment Training Act (CETA) program, and 
cited an August 1976 VA psychiatric examiner's opinion that 
he was more than moderately disabled and possibly rather 
severely disabled emotionally for gainful employment.  
Moreover, in January 1977 the veteran voiced such disgust 
with his situation that he wished he was dead.

The evidence in the record at the time of the August 1977 
Board decision included an August 1972 rating action which 
granted service connection for an anxiety neurosis and 
assigned a noncompensable rating from January 1972, based in 
part on a June 1972 VA examination finding that the veteran's 
brief dizzy spells doubtlessly were due to his emotional 
tension.  On that examination the veteran was noted to have 
been employed as a maintenance painter at the Quonset Point, 
Rhode Island Naval Air Station (NAS) since 1952, and the 
diagnosis was mild anxiety neurosis with mild emotional 
disability regarding gainful employment.  The Board also 
notes that every VA psychiatric examination and outpatient 
evaluation of the veteran in the record from May 1974 to 
January 1977 was conducted by the same psychiatrist who 
examined the veteran in June 1972. 

VA outpatient treatment records of May 1974 show that the 
veteran appeared tense, and he complained of increased 
nervousness since he learned about a year ago that his job at 
the NAS would be terminated.  He had been on sick leave for 
the past month, and was awaiting probable retirement on 
physical disability due to frequent occipital headaches as a 
residual of a service-connected, combat-related gunshot wound 
to the left temporal and ear region.  He had also had several 
brief dizzy spells during the past year.  The veteran stated 
that he thereafter planned to work as a guard and hoped to 
start in the near future.  He had been doing odd jobs around 
his house.  He had many friends with whom he associated.

In June 1974, the veteran reported being more relaxed and 
sleeping well during the past month with prescribed 
medication.  He complained that he was often tense, restless, 
irritable, and at times disgusted with his situation, 
especially since he lost his job and had since been unable to 
find another job.  He was noted to be receiving a disability 
retirement pension from the NAS.  His psychiatric condition 
was noted to be somewhat improved, and he worked around his 
house, yard, and garden.

In July 1974, the veteran reported less tension during the 
past month with the help of prescribed medication, and 
complained of occipital headaches practically every day which 
a medical internist reportedly told him were due to his 
emotional tension.  The examiner noted that he had not worked 
since May, when he retired on physical disability from his 
job at the NAS.  He was currently collecting sick benefits, 
and planned to work on a job with light duties such as a 
store guard.  He currently worked around his house, yard, and 
garden.

In September 1974, the veteran's complaints included 
headaches and frequent tenseness and restlessness, having 
been unable to work at his job as a painter, from which he 
retired in May.  He had been doing odd jobs around his house, 
yard, and garden, and getting along well with his wife.  He 
expected to get a job as a store security guard.  

On VA psychiatric examination of early October 1974, the 
examiner reviewed the veteran's military, medical, 
occupational, and psychiatric history.  He was noted to have 
worked as a painter at the NAS from 1953 to May 1974, when 
that military facility closed and he was retired on physical 
disability.  He stated that he had not worked on a job since 
his retirement from the NAS because he was still being paid 
full-time for his accumulated sick leave.  He stated that he 
got along fairly well with his wife of over 25 years.  He had 
been receiving VA outpatient psychotherapy for the past 3 
years and taking prescribed medication daily.  His complaints 
included headaches and nervousness.

On examination, the veteran was neat in appearance and 
answered questions relevantly.  He was well-oriented, with no 
hallucinations or delusions noted.  He complained of 
headaches for about 2 hours daily, a brief dizzy spell about 
twice a month, and frequent tenseness, restlessness, fatigue, 
perspiration, and irritability, as well as feeling down-
hearted at times.  He reported often feeling disgusted with 
his situation, but denied wishing he was dead.  He reported 
sleeping 6 to 8 hours per night with the help of medication.  
The examiner commented that the veteran had had a good 
employment record after discharge from service, having worked 
as a painter at the NAS for about 21 years and retired on 
physical disability in May 1974.  He opined that the 
veteran's emotional illness had apparently been aggravated by 
his inability to perform his former job duties, due to his 
frequent headaches with occasional dizzy spells and service-
connected residuals of a laceration of the tip of the left 
middle finger.  He opined that the veteran was considered to 
be at least moderately disabled emotionally regarding gainful 
employment.  The diagnosis was anxiety neurosis, and the 
veteran was felt to be competent.

On VA outpatient evaluation of late October 1974, the 
veteran's complaints included headaches, a brief dizzy spell 
on and off after getting out of bed or up from a chair, 
shortness of breath on exertion without chest pains, frequent 
perspiration, irritability, and at times being down-hearted 
and disgusted with his situation.  He reported being very 
tense most of the time, especially since he lost his job at 
the NAS, which facility was closed down.  He stated that he 
had been unable to work as a painter due to brief dizzy 
spells which occurred 2 or 3 times per month.  He currently 
worked around his house and yard, and worked as a volunteer 1 
day per month entertaining retarded children.  He took a 
daily hike, and felt more relaxed on such occasions.  He soon 
planned to apply for a job with light duties, such as a store 
guard.  Prescribed medication was noted to have been helping 
him.

In November 1974, the veteran reported doing fairly well 
during the past month except for a dizzy spell while climbing 
stairs.  He also reported a tight sensation in his throat off 
and on, with difficulty swallowing for a moment.  Most of the 
time he had been tense, restless, and irritable, and at times 
was down-hearted because of his inability to secure 
employment.  The examiner noted that the veteran had been 
receiving sick leave pay from his former job at the NAS since 
May, which payments were to end in December, at which time he 
would begin to receive a retirement pension.  He currently 
worked around his house and yard, and took prescribed 
medication.

In January 1975, the veteran complained of tenseness and 
restlessness most of the time, irritability, frequent 
fatigue, headaches, brief dizzy spells once or twice a month, 
and an occasional tight sensation at the stomach.  He 
reported having been down-hearted at times since he was laid 
off from his job as a painter in May 1974, but denied wishing 
he was dead.  He slept 6 to 7 hours per night with the help 
of medication.  He currently worked around his house, and 
socialized by visiting friends and relatives, with whom he 
got along well.  He planned to make a serious attempt to seek 
employment in a position not requiring climbing, because of 
his dizzy spells.  The examiner certified that he had been 
treating the veteran for occasional headaches and brief dizzy 
spells, that his condition had improved, and that he was now 
able to resume working on a job where no climbing was 
required.

In February 1975, the veteran reported still being on edge 
and restless most of the time, lonely and disgusted because 
of his inability to secure a job.  He stated that he had not 
had any dizzy spells during the past month, but did have 
headaches for about 2 hours per day.  He had been doing all 
the housekeeping in his home, and helped his wife prepare 
meals.  He planned to secure employment as a guard, or where 
he could work without doing any climbing.  

In March 1975, the veteran complained of headaches and 
tenseness.  He had been unable to find a short odd job, and 
had been working in his garden.  He took his medication 
regularly.

In April 1975, the veteran complained of tenseness, 
restlessness, headaches, and an on-and-off dull pain in the 
stomach over the past 2 months that was relieved by drinking 
milk.  The veteran stated that he had been unable to work on 
a job since May 1974 because of his emotional illness, adding 
that he was afraid to climb ladders because he became very 
tense and dizzy when so doing as a painter.  He currently 
assisted his wife with housekeeping, and felt that his 
medication helped him.

In May 1975, the veteran expressed various symptoms of 
anxiety and complained of frequent headaches.  He had had no 
black-out spells for the past 3 months.  He reported 
inability to find a job since May 1974 because he was unable 
to climb ladders as a painter.  He had been doing volunteer 
work taking a crippled woman to the hospital for treatment 3 
times per week.  He did backyard gardening as a hobby, and 
had been seeking suitable employment.  The examiner concluded 
that the veteran was employable and temporarily disabled.

In June 1975, the veteran stated that he had been very tense, 
restless, irritable, depressed, and discouraged about his 
situation because of his inability to work due to his 
condition and especially frequent headaches (which occurred 
for 2 to 3 hours practically every day) and an occasional 
brief dizzy spell.  Regarding his activities, he ran errands 
as favors for friends and relatives, becoming upset when he 
had to refuse them.  He also reported a tight, hollow feeling 
at his stomach on and off for the past 3 months.  He did 
housekeeping duties while his wife worked at a part-time job, 
as well as yard work and gardening.  He had been unable to 
find a suitable job which allowed him not to have to do any 
climbing.  He planned to continue seeking employment, but 
feared he might not find any because of his brief dizzy 
spells.  He continued to take prescribed medication.

In December 1975, the veteran stated that he had been very 
tense and discouraged because of his situation, at times 
being so discouraged that he wished he was dead because he 
had been emotionally disturbed and unable to secure 
employment.  He still had a brief dizzy spell about 7 or 8 
times per year, and a headache for about     2 hours 
practically every day.  The veteran stated that he had been 
unemployed since May 1973 (sic), and had unsuccessfully 
sought employment since that time but had been rejected 
everywhere because of his age, frequent headaches, and 
occasional dizzy spells.  He had been receiving a monthly 
retirement pension from his former employer at the NAS where 
he had worked for nearly 21 years and from which he retired 
in April 1973 (sic).

In January 1976, the veteran stated that he had been very 
tense, restless, and irritable, with headaches for 2 to 3 
hours daily and a brief dizzy spell about 3 days ago.  He 
reported getting along fairly well with his wife except for 
an occasional spat.  He had been unable to secure employment 
although he had applied for jobs, and had been unemployed 
since May 1974.

In July 1976, the veteran reported that he had been working 
as a case interviewer for a state food stamp program since 
February.  He reported gradually becoming more tense on the 
job and restless, with difficulty communicating with clients 
who were very evasive on their statements and untruthful, 
misrepresenting their incomes.  Some clients reported him to 
his supervisors for not knowing what he was doing, and some 
supervisors instructed him to be lenient.  The veteran felt 
that he had more responsibility on this job than he could 
take, and thought of leaving the job, but was reluctant to 
accept any menial jobs such as a janitor, maintenance man, or 
nursing aide.  He felt very insecure and jittery, with daily 
headaches.  He reported getting along well with his wife 
except for an occasional spat.  He did not expect to work in 
his current job much longer.

In early August 1976, the veteran complained of ringing in 
the ears, headaches practically every day, an occasional 
brief dizzy spell, and continuous and progressive tenseness, 
restlessness, and irritability.  He reported that he had been 
very tense and had had difficulty concentrating in his CETA 
job in the food stamp program, which would be terminated in 
October, and that he had been absent from work for 4 days 
since February because of tension with headaches.  He stated 
that he took medication regularly which relieved his tension 
and headaches.

On VA psychiatric examination of late August 1976, the 
veteran reported that he had been working in a temporary CETA 
job as a food stamp trainee since February, which job was 
scheduled to terminate in late September, and that his 
supervisor had told him that he was extremely nervous.  His 
complaints included severe headaches, extreme nervousness, 
temporary moments of dizzy spells, and ringing in the ears.  
The examiner reviewed the veteran's family, educational, 
employment, military, medical, and psychiatric history.  The 
veteran reported having been unable to work from May 1974 to 
February 1976 because of brief dizzy spells, tenseness, 
restlessness, and difficulty concentrating and making 
decisions.  While employed as a CETA trainee, he reported 
difficulty getting along with a supervisor and performing his 
assigned duties because of severe emotional tension.  He had 
been receiving monthly outpatient treatment at a VA facility 
with psychotherapy and tranquilizing medication.

On examination, the veteran was neat and tidy about his 
person and clothing.  He was keenly interested in his 
surroundings.  He answered questions relevantly in a pleasant 
manner, but obviously was very much concerned about the state 
of his health and especially his inability to secure 
employment and work on a job because of his severe emotional 
tension, with difficulty in concentrating and making 
decisions.  He was well-oriented, with no hallucinatory 
experiences or definite delusions except for ideas of 
reference, stating that he soon became jittery in a crowd and 
suspected that some people stared at and talked about him.  
He often thought that some people read his mind.  In recent 
years, he reported gradually becoming continuously very 
tense, restless, tired, and irritable, at times yelling at 
his wife for trifles and often being down-hearted, at times 
so discouraged that he wished he was dead.  He denied having 
had any intention of taking his life.  He had some difficulty 
sleeping, and often had nightmares. The diagnosis was anxiety 
neurosis with depressive features, and the examiner opined 
that the veteran was more than moderately disabled, and 
possibly rather severely disabled emotionally for gainful 
employment.  He was also considered mentally and financially 
competent.  

On VA outpatient evaluation of September 1976, the veteran 
complained of severe headaches practically every day that 
were relieved by medication or resting in bed or going out 
for a walk, a brief dizzy spell once or twice a month, and 
ringing in both ears.  The examiner noted that he still 
showed various symptoms of anxiety and depression, at times 
wishing that he would fall asleep and never wake up, but 
denying any suicidal intentions.  He remained at work at the 
food stamp office, but had been absent from work for 5 days 
during the past 6 months because of severe emotional tension.  
He reported frequently yelling at his wife and 2 sons for 
trifles, due to his irritability.  He continued to take his 
medication, which helped him.

In October 1976, the veteran stated that he continued to be 
extremely nervous and afflicted with headaches, as well as a 
momentary dizzy spell about twice a month, frequent ringing 
in the ears on and off, difficulty concentrating and making 
decisions at times, and forgetfulness at times.  He reported 
that his job had been extended until January 1977 and that 
this pleased him, as he preferred working to idleness.  He 
stated that his medications relieved his tension.  The 
examiner concluded that the veteran was employable and 
temporarily disabled.

In November 1976, the veteran complained of headaches, 
ringing in both ears, a brief dizzy spell about twice a 
month, and difficulty concentrating and making decisions.  He 
continued to work at a CETA food stamp office, where he had 
considerable difficulty dealing with clients.  He complained 
of panic at times, and often lost his temper at home and at 
work.  He felt that he could not work at his temporary job 
longer than January 1977, when its extension was scheduled to 
end, because he was too emotionally disturbed.  The examiner 
opined that the veteran was moderately disabled emotionally 
for gainful employment, and that he was employable and 
temporarily disabled.   

In January 1977, the veteran expressed various symptoms of 
anxiety and depression, being tense, restless, and irritable, 
and at times down-hearted and so disgusted with his situation 
that he wished he was dead, although he denied any intention 
of taking his life.  He recently had a frequent tight 
sensation in his throat, and then had great difficulty 
swallowing food and water, apparently due to spasms due to 
his emotional tension.  He continued to have almost 
continuous headaches, a brief dizzy spell about 2 or 3 times 
per month, and ringing in the ears.  He reported considerable 
friction with his wife for trifles due to his irritability.  
He continued to work at his CETA job which had again been 
extended until March, and he felt happier working there than 
being at home.  He took his medication regularly and felt 
that it helped him.  The examiner concluded that the veteran 
was employable and temporarily disabled.

By rating action of January 1977, the Regional Office (RO) 
denied a rating in excess of 10% for the veteran's anxiety 
neurosis.  The veteran perfected a timely appeal therefrom, 
and the Board affirmed the RO's determination by decision of 
August 1977 on the grounds that the evidence did not show 
that his psychoneurotic manifestations were productive of 
more than moderate social and industrial impairment. 

II.  Analysis
  
Under the applicable criteria, a decision by the Board is 
subject to revision on the grounds of CUE.  If evidence 
establishes the error, the prior decision shall be reversed 
or revised.  38 U.S.C.A. § 7111(a).  Review to determine 
whether CUE exists in a final Board decision may be initiated 
by a party to that decision.            38 U.S.C.A. 
§§ 501(a), 7111; 38 C.F.R. § 20.1400(a).  In implementing                 
38 U.S.C.A. § 7111, the U.S. Congress intended the VA to 
follow established case law defining CUE found primarily in 
the precedent decisions of the U.S. Court of Appeals for 
Veterans Claims (Court).  64 Fed. Reg. 2134, 2137 (1999).  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993); Crippen v. Brown, 9 Vet. App. 
412 (1996); Berger v. Brown, 10 Vet. App. 166 (1997).

CUE is a very specific and rare kind of error.  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Generally, 
either the correct facts, as they were know at the time, were 
not before the Board, or the statutory and regulatory 
provisions extant at the time were incorrectly applied.  38 
C.F.R. § 20.1403(a).

Review for CUE in a prior Board decision must be based on the 
record and the law that existed when that decision was made.  
38 C.F.R. § 20.1403(b)(1).  To warrant revision of a Board 
decision on the grounds of CUE, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE are a changed diagnosis (a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision), the VA's failure to fulfill 
the duty to assist, and evaluation of evidence (a 
disagreement as to how the facts were weighed or evaluated).  
38 C.F.R. § 20.1403(d).  CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

A motion for revision of a Board decision based on CUE must 
set forth clearly and specifically the alleged CUE of fact or 
law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  38 C.F.R. § 20.1404(b).  No new evidence 
will be considered in connection with the disposition of a 
motion for revision of a Board decision based on CUE.  38 
C.F.R. § 20.1405(b).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355;         38 C.F.R. Part 4 
(as in effect in 1977).  Separate diagnostic codes identify 
the various disabilities.

Social integration is one of the best evidences of mental 
health and reflects the ability to establish (together with 
the desire to establish) healthy and effective interpersonal 
relationships.  Poor contact with other human beings may be 
an index of emotional illness.  However, in evaluating 
impairment resulting from the ratable psychiatric disorders, 
social inadaptability is to be evaluated only as it affects 
industrial adaptability.  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability from the mental disorders contemplates those 
abnormalities of conduct, judgment, and emotional reactions 
which affect economic adjustment, i.e., which produce 
impairment of earning capacity.  38 C.F.R. § 4.129 (as in 
effect in 1977).

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  The rating board must not underevaluate the 
emotionally sick veteran with a good work record, nor must it 
overevaluate his condition on the basis of a poor work record 
not supported by the psychiatric disability picture.  It is 
for this reason that great emphasis is placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints is only preliminary 
to the examination.  The objective findings and the 
examiner's analysis of the symptomatology are the essentials.  
The examiner's classification of the disease as "mild," 
"moderate," or "severe" is not determinative of the degree 
of disability, but the report and the analysis of the 
symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 (as 
in effect in 1977).

A 10% rating is warranted for an anxiety neurosis when there 
is emotional tension or other evidence of anxiety productive 
of moderate social and industrial impairment.  A 30% rating 
requires definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people, 
and psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce considerable industrial impairment.  38 C.F.R. 
Part 4, Diagnostic Code 9400 (as in effect in 1977).

After a review of the record, the Board concludes that the 
August 1977 Board decision denying a rating in excess of 10% 
for an anxiety neurosis was reasonably supported by the 
evidence then of record, and is not clearly and unmistakably 
erroneous.  Preliminarily, the Board finds that the 
claimant's representative's September 2000 arguments in 
support of his motion to revise or reverse the August 1977 
Board decision on the grounds of CUE amount to nothing more 
than a disagreement as to how the facts were weighed or 
evaluated in arriving at the decision to deny a rating in 
excess of 10%.  As such, they constitute an example of a 
situation which 38 C.F.R. § 20.1403(d) specifically provides 
is not CUE.

Moreover, after current review of the evidence in the file at 
the time of the August 1977 Board decision, the Board 
concludes that the 1977 Board decision correctly denied the 
claim for a rating in excess of 10% for an anxiety neurosis, 
as the clinical findings did not show that it produced more 
than moderate social and industrial impairment.  The medical 
record from 1974 to 1977 shows that the veteran continued to 
experience mild exacerbations of emotional tension in 
stressful situations wherein he became restless and irritable 
at home and at work, but the overall picture showed that he 
became fairly well adapted to his new CETA employment 
situation in 1976 and 1977 despite problems concentrating, 
making decisions, and dealing with clients and supervisors at 
times, and his psychiatric symptoms were sufficiently 
controlled by his periodic psychotherapy and prescribed 
medication such as to allow him to successfully maintain 
gainful employment.  

With respect to industrial impairment, the Board first notes 
that the record indicates that the veteran retired from his 
job of nearly 21 years as a painter at the NAS in May 1974 
because that military facility closed down and his job was 
thus terminated.  The October 1974 VA psychiatric examiner 
noted that he had had a good employment record after 
discharge from service, working as a painter at the NAS for 
nearly 21 years until he retired on physical disability.

Second, the veteran retired from the NAS on physical 
disability stemming from headaches attributable to his 
service-connected residuals of a gunshot wound to the left 
temporal and ear region - not due to his anxiety neurosis.  
Although the medical evidence showed that his periodic brief 
dizzy spells were a symptom of his anxiety neurosis, no such 
preponderance of the competent evidence in the record in 1977 
reliably linked his headaches to his service-connected 
psychiatric disorder, as a result of which none of the 
extensive, recurring complaints of headaches in the record 
from 1974 to 1977 may be considered in evaluating the degree 
to which his psychiatric disorder impaired him socially and 
industrially.  Although in July 1974 the veteran reported 
that a medical internist told him that his headaches were due 
to his emotional tension, no such actual medical opinion by 
an internist is contained in the extensive record developed 
and considered by the Board in 1977.  On current review of 
that record, the Board finds that neither was such opinion 
corroborated by any of the medical opinions and evaluations 
that were contained in the extensive record of psychiatric 
treatment and evaluation by his actual treating VA 
psychiatrist from 1974 to 1977.  To the contrary, a May 1974 
VA outpatient evaluation by that psychiatrist supported the 
conclusion that his headaches were a residual of his service-
connected gunshot wound to the left temporal and ear region.  
Inasmuch as no preponderance of the competent medical 
evidence before the Board in 1977 established that the 
veteran's headaches were a symptom of his service-connected 
anxiety neurosis, the Board finds that the Board in 1977 
committed no error in excluding consideration of headache 
symptoms in evaluating the degree of severity of the anxiety 
disorder.  [Although it played no role in the Board's current 
conclusion with respect to a determination of CUE in the 
August 1977 Board decision denying a rating in excess of 10% 
for an anxiety neurosis, the Board does note that the veteran 
was ultimately granted service connection for post-traumatic 
headaches by rating action of July 1999 on the basis of a 
December 1998 VA neurological examiner's opinion in fact 
causally relating such headaches to the service-connected 
gunshot wound to the left temporal and ear region.]

Third, the veteran's subsequent temporary period of 
unemployment following retirement from the NAS in May 1974 
and before beginning his CETA job in February 1976, albeit 
discouraging, must also be considered in light of his 
expressed disincentive to work as reflected in his October 
1974 VA psychiatric examination statement, to the effect that 
he had not worked on a job since retirement from the NAS 
because he was still being paid full-time for his accumulated 
sick leave.  This disincentive is corroborated by the 
examiner's subsequent notation in November 1974 wherein he 
also noted that the veteran would begin to receive a 
retirement pension once his sick pay ran out in December.  
Although he did not succeed in finding employment that was 
"suitable" to him until February 1976, the record shows 
that his treating VA psychiatrist nonetheless certified as 
early as January 1975 that his condition had improved and 
that he was able to resume working on a job requiring no 
climbing.  In May 1975, the examiner again opined that the 
veteran was employable, as he was only temporarily disabled.  

Fourth, the Board notes that the veteran became fairly well 
adapted to his new CETA position beginning in February 1976 
through January 1977 despite continuing complaints of 
tenseness, irritability, and difficulties concentrating, 
making decisions, and dealing with clients and supervisors, 
successfully persevering and maintaining gainful employment 
as a case interviewer in the food stamp office during this 
period with the help of outpatient psychotherapy and proper  
compliance with a prescribed regimen of ameliorative 
medication.  Although at first he felt that this job gave him 
more responsibility than he thought he could handle, and he 
variously contemplated leaving the job in July and November 
1976, he successfully worked through his conflicts, adjusted, 
and persevered to remain on the job, such that it was 
extended once in October 1976 and again in January 1977, and 
he expressed satisfaction therewith, as he preferred working 
to idleness at home.  Moreover, the record does not indicate 
that he lost significant time from work due to his 
psychiatric disorder, as reflected by his August 1976 report 
that he had been absent from work for only 4 days since 
February because of tension with headaches, and his September 
1976 report of having been absent from work for only 5 days 
during the past 6 months because of severe emotional tension.  
This sustained work record does not support the veteran's 
representative's characterization of the veteran as being 
"barely able to function" in his CETA job.

Fifth, the Board notes that 38 C.F.R. § 4.130 provided that 
the examiner's classification of a psychiatric disease as 
"mild," "moderate," or "severe" was not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency would be.  Although the 
veteran's treating VA psychiatrist variously opined that his 
anxiety neurosis rendered him "at least moderately" 
disabled emotionally regarding gainful employment in October 
1974, "more than moderately" disabled and "possibly rather 
severely" disabled emotionally for gainful employment in 
August 1976, and "moderately" disabled emotionally for 
gainful employment in November 1976, the Board finds that the 
Board in August 1977 correctly determined that such 
examiner's conclusions as to the effect the psychiatric 
disorder had on the veteran's social and industrial 
functioning did not automatically correspond to the specific 
criteria provided in Diagnostic Code 9400 regarding 
evaluation of such disorder for rating purposes, inasmuch as 
his social and industrial adjustment had to be considered in 
its entirety, with the essential determinants of disability 
being the objective findings and the examiner's analysis of 
the symptomatology.  

In this regard, the Board affirms the Board's August 1977 
finding that the record in its entirety supported a rating of 
no more than 10% for the veteran's anxiety neurosis, as it 
produced no more than moderate social and industrial 
impairment.  With respect to the veteran's representative's 
references to objective findings that the veteran was so 
discouraged with his situation that "he wished he was dead" 
in December 1975, August 1976, and January 1977, the Board 
finds that they must be weighed relatively, in the larger 
context of another objective notation denying he wished he 
was dead in October 1974, and the more significant notations 
that, despite his discouragement, he denied having had any 
actual intention of taking his life in August and September 
1976 and January 1977.  This continuing lack of suicidal 
intentions or plan constitutes objective evidence that the 
veteran was not so disheartened at any time as to actively 
consider taking his own life as a realistic option.  
Moreover, his sustained good work record in his CETA job and 
other objective findings confirmed that the anxiety neurosis 
did not produce definite social and considerable industrial 
impairment during this rating period: the veteran also 
continued to work around his house and yard; he assisted his 
wife with housekeeping and meal preparation, and got along 
well with her at home except for an occasional spat; he 
socialized by visiting friends and relatives, with whom he 
got along well; he performed various volunteer work in his 
community, such as entertaining retarded children, conveying 
a crippled woman to hospital treatment, and running errands 
for friends and relatives; and he obtained relief of symptoms 
by engaging in hobbies such as gardening and hiking.  The 
veteran's contentions have been considered, but current 
review of the objective evidence as a whole before the Board 
in 1977 did not show that the anxiety neurosis was more 
disabling than that contemplated by the 10% rating assigned.    

Sixth, the Board also notes that the Board Members who 
considered the veteran's appeal in 1977 included a physician 
who reviewed the evidence then of record and signed the 
decision.  The Court's decision that Board panels could 
consider only independent medical evidence to support their 
findings and could not rely on their own "unsubstantiated 
medical conclusions" was not rendered until Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Inasmuch as the 1977 
Board decision was rendered prior to the effective date of 
the law which provides for judicial review of Board decisions 
(Pub. L. No. 100-687, § 301(a) (18 November 1988), 102 Stat. 
4113), no precedent decisions of the Court were applicable to 
the 1977 Board decision.

Lastly, the Board notes that the evidence before the Board in 
1977 indicated that in May 1974 the veteran was given a 
psychiatric examination in connection with his retirement on 
disability from his job at the NAS.  Despite extensive 
documentation showing the RO's exhaustive attempts to obtain 
a report of such examination from several sources, no such 
report was of record at the time of the August 1977 Board 
decision, or is currently of record.  However, the Board 
finds that any such evidentiary deficiency does not 
constitute CUE in the 1977 Board decision.           38 
C.F.R. § 20.1403(d); Caffrey v. Brown, 6 Vet. App. 377 (1994) 
(the VA's breach of the "duty to assist" results only in an 
incomplete, rather than an incorrect, record, and thus does 
not form the basis for a finding of CUE).

On that record, the Board finds that the August 1977 Board 
decision denying a rating in excess of 10% for an anxiety 
neurosis represented a reasonable exercise of rating judgment 
that the anxiety neurosis was productive of no more than 
moderate social and industrial impairment.  The August 1977 
Board decision clearly contained no CUE about which 
"reasonable minds could not differ" as contemplated by 38 
C.F.R. § 20.1403(a).  After a review of the veteran's motion, 
the Board is satisfied that the correct facts, as they were 
known at the time, were before the Board in August 1977, and 
that the law and regulatory provisions extant at the time 
were correctly applied to the evidence of record in 1977 to 
deny the claim for a rating in excess of 10% for an anxiety 
neurosis.  


ORDER

The motion to revise or reverse the August 1977 Board 
decision denying a rating in excess of 10% for an anxiety 
neurosis on the grounds of CUE is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 



